Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/06/2022.
	Currently, claims 1-12 and 25-35 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12, 25-35 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hagleitner et al. (“Hagleitner” US 2014/0124792 published 05/08/2014).
As to claim 1, Hagleitner shows a device in Fig. 1 comprising:
a substrate (see substrate 12; [0024]), 
a group III-N channel layer on the substrate (see channel 16 on 12; [0026]),
a group III-N barrier layer on the group III-N channel layer (see barrier of AlGaN 18 on the GaN channel layer 16; [0027]), the group III-N barrier layer comprising a higher bandgap than a bandgap of the group III-N channel layer (note AlGaN has higher bandgap than GaN due to the incorporation of Al), 
a source electrically coupled to the group III-N barrier layer (see source electrode here made of part 28; [0030] and [0032]),
a drain electrically coupled to the group III-N barrier layer (see drain electrode here made of part 26; [0030] and [0032]), 
the source is structured and arranged to have a lower surface (see lower surface of 28),
the drain is structured and arranged to have a lower surface (see the lower surface of 26),
wherein at least one of the source and the drain are structured and arranged with one of the following:  the lower surface of the source is on a heterointerface, the lower surface of the source is within the heterointerface, the lower surface of the drain is on the heterointerface and/or the lower surface of the drain is within the heterointerface (note here that the lower surface of the source is on the heterointerface between channel and barrier layer 18 and the lower surface of the drain is on the heterointerface between channel and barrier layer 18 as well, both in the same fashion that those surfaces are both also on the channel layer and the buffer layer and the substrate, as those parts are below them).  

As to claim 25, Hagleitner shows the device further comprising a region located in the group III-nitride channel layer under the source and/or the drain that comprises n-type dopants (note the region 24 under the source 28 and drain 26 that is down in the channel layer 16 and which has n-type dopants; [0031]).  

As to claim 26, Hagleitner shows the device wherein the region is further located in the group III-Nitride barrier layer adjacent the source and/or drain (see the regions 24 under 26 and 28 being located in layer 18 nearby to 26 and 28 themselves).  

As to claim 27, Hagleitner shows the device further comprising a region in the group III-Nitride barrier layer adjacent the source and/or the drain that comprises n-type dopants (see the regions 24 under 26 and 28 being located in layer 18 and nearby to the source 28 and drain 26).  

As to claim 28, Hagleitner shows the device above wherein the region is further located in the group III-Nitride channel layer under the source and/or the drain (see the region noted above as either right or left hand side part 24 being such that it is located in the channel layer under part 28 or 26).  

As to claim 29, Hagleitner shows the device further comprising 
a nucleation layer formed on the substrate (note nucleation layer 14; [0025]), 
wherein the substrate comprises Silicon Carbide (SiC) (note substrate of SiC; [0025]).  

As to claim 30, Hagleitner shows the device noted above for claim 1, wherein the substrate includes Silicon carbide (SiC) (see SiC for 12; [0025]), and
wherein a structural arrangement and configuration of the source and the drain reduces ON-state resistance RDS(on) by 4% - 40% (the office notes regarding this last limitation that at present it appears to be drafted such that it is relative to an as yet unclaimed hypothetical device that would have a different design to the one being claimed only in so far the ON-state resistance RDS(on) is 4% - 40% higher than the device being claimed, and the office notes that this structure shown in Hagleitner appears to be structured in many ways that are keeping the overall ON-state resistance RDS(on) down by 4%-40% compared to a hypothetical device of alternate design, specifically one with lesser contact area made between 26 or 28 down to 24, or with lesser doping in region(s) 24, or with a whole different contact scheme and for now must find the claim anticipated; the office notes however that this claim will be addressed under 35 U.S.C 103 below should the drafting be tightened up in a manner that would actually specify what this device is, not relative to all hypothetical other devices that are not it).  

As to claim 33, Hagleitner shows the device above further comprising a field plate (it is not clear if the applicant means here to have this necessarily be a separate and distinct part from the “gate” or “gate electrode” but here the office notes that parts 32 are noted by the reference as distinct parts and are field plates; the office will address this limitation additionally below as well if the applicant intends this to be separate from the gate/gate electrode).  

As to claim 34, Hagleitner shows the device above further comprising a region located in the group III-Nitride channel layer under the source and/or the drain that comprises n-type dopants (note that parts 24 are down in the channel layer 16 and have n-type dopants and are below the source and drain parts; [0031]).  

As to claim 35, Hagleitner shows the device above wherein the region is further located in the group III-Nitride barrier layer adjacent the source and/or the drain (note that the part(s) 24 are located in the barrier layer nearby to the source 28 or drain 26 respectively).   


As to claim 1, under an alternate grounds of rejection, Hagleitner shows a device in Fig. 1 comprising:
a substrate (see substrate 12; [0024]), 
a group III-N channel layer on the substrate (see channel 16 on 12; [0026]),
a group III-N barrier layer on the group III-N channel layer (see barrier of AlGaN 18 on the GaN channel layer 16; [0027]), the group III-N barrier layer comprising a higher bandgap than a bandgap of the group III-N channel layer (note AlGaN has higher bandgap than GaN due to the incorporation of Al), 
a source electrically coupled to the group III-N barrier layer (see source electrode here made of part 28 here designated along with 24 thereunder; [0030] and [0032]),
a drain electrically coupled to the group III-N barrier layer (see drain electrode here made of part 26 here designated along with 24 thereunder; [0030] and [0032]), 
the source is structured and arranged to have a lower surface (see lower surface of the part 24 that is below part 28, and note that this lower surface includes a little curled up part towards the center of the device),
the drain is structured and arranged to have a lower surface (see the lower surface of the part 24 under part 26, and note that this lower surface includes a little curled up part towards the center of the device),
wherein at least one of the source and the drain are structured and arranged with one of the following:  the lower surface of the source is on a heterointerface, the lower surface of the source is within the heterointerface, the lower surface of the drain is on the heterointerface and/or the lower surface of the drain is within the heterointerface (note here that the lower surfaces of the source and drain, as designated above, is directly in/on the heterointerface between channel and barrier layer 18).  

As to claim 2, Hagleitner under the alternate grounds of rejection noted above shows a device wherein: 
the source is structured and arranged with one of the following:  the lower surface of the source is on the heterointerface and/or the lower surface of the source is within the heterointerface (note that the lower surface of the source as designated above has the curled part directly on/in the heterointerface between 16 and 18), 
the drain is structured and arranged to extend at least through the group III-nitride barrier layer and into the group III-Nitride channel layer toward the heterointerface (note that the drain is such that it goes through the barrier layer where the part 24 below 26 goes through the barrier layer 18 and this also goes down into 16 in a manner toward the heterointerface).  


As to claim 3, Hagleitner under the alternate grounds of rejection noted above shows a device wherein:  
the source is structured and arranged to extend at least through the group III-Nitride barrier layer and into the group III-Nitride channel layer to a heterointerface (note that the source as designated above in the alternate grounds of rejection has the part 24 under 28 such that it extends through the barrier layer 18 and into the channel layer a bit to a hetero interface that is between 16 and 18 where the little curl of the lower surface of the part 24 under 28 is), 
the drain is structured and arranged with one of the following: the lower surface of the drain is on the heterointerface and/or the lower surface of the drain is within the heterointerface (see the lower surface of the drain as designated above in the alternate grounds of rejection here being the lower surface of 24 under 26 and it being directly on/in the heterointerface between 16 and 18 where the little curl upwards is).  

As to claim 7, Hagleitner shows the device above under the alternate designation of parts above wherein: the source is structurally arranged and configured to have a vertical depth of 90% to 110% of a thickness of the group III-Nitride barrier layer (note here the office will designate a non-total depth of the source 28+right hand side 24 portion such that it is 100% of the total thickness of 18; the office also notes here as an alternate grounds of rejection that as the “source” here appears to include “source regions” generically the office can here designate just a part of the right hand part 24 divied up in portions that will otherwise meet all these limitations literally based on the arbitrary regions designated of 24 and note this can be done for the drain as well below); and the drain is structurally arranged and configured to have a vertical depth of 90% to 110% of a thickness of the group III-Nitride barrier layer (note here that the drain that is 26+left hand 24 portion together has a non-total vertical depth that is 100% of the total vertical thickness of 18; note additionally the alternate grounds of rejection analogous to that of the source just above).  

As to claim 8, Hagleitner shows a device under the alternate designation of parts above wherein: 
the group III-Nitride barrier layer includes an upper surface and a lower surface (note upper and lower surface of 18); 
the lower surface of the source is vertically below the lower surface of the group III-Nitride barrier layer (note that the lower surface of the source 28+right hand 24 portion is vertically below the lower surface of the barrier layer 18); and 
the lower surface of the drain is vertically below the lower surface of the group III- Nitride barrier layer (note the lower surface of the drain 26+left hand 24 portion is vertically below the lower surface of the barrier layer 18).

As to claim 9, Hagleitner shows a device under the alternate designation of parts above, wherein: the lower surface of the source is on a heterointerface (see 28+right hand portion of 24 has the right hand portion of 24’s lower surface “on” the heterointerface of 16/18 where it is curved upwards); and the lower surface of the drain is on the heterointerface (note similarly the lower surface of 26+left hand 24 portion has its lower surface “on” the heterointerface of 16/18 where it is curved upwards).  

As to claim 10, Hagleitner shows a device under the alternate designation of parts above, wherein: the lower surface of the source is within a heterointerface (the lower surface of the source 28+right hand portion of 24 has the right hand portion of 24’s lower surface “within” the heterointerface of 16/18 where it is curved upwards); and the lower surface of the drain is within the heterointerface (note similarly the lower surface of 26+left hand 24 portion has its lower surface “within” the heterointerface of 16/18 where it is curved upwards).  
As to claim 12, Hagleitner shows a device under the alternate designation of parts above,
wherein a structural arrangement and configuration of the source and the drain reduces ON-state resistance RDS(on) by 4% - 40% (the office notes regarding this last limitation that at present it appears to be drafted such that it is relative to an as yet unclaimed hypothetical device that would have a different design to the one being claimed only in so far the ON-state resistance RDS(on) is 4% - 40% higher than the device being claimed, and the office notes that this structure shown in Hagleitner appears to be structured in many ways that are keeping the overall ON-state resistance RDS(on) down by 4%-40% compared to a hypothetical device of alternate design, specifically one with lesser contact area made between 26 or 28 down to 24, or with lesser doping in region(s) 24, or with a whole different contact scheme and for now must find the claim anticipated; the office notes however that this claim will be addressed under 35 U.S.C 103 below should the drafting be tightened up in a manner that would actually specify what this device is, not relative to all hypothetical other devices that are not it).


As to claim 30, Hagleitner shows the device noted above for claim 1 under the alternate grounds of rejection noted above, wherein the substrate includes Silicon carbide (SiC) (see SiC for 12; [0025]), and
wherein a structural arrangement and configuration of the source and the drain reduces ON-state resistance RDS(on) by 4% - 40% (the office notes regarding this last limitation that at present it appears to be drafted such that it is relative to an as yet unclaimed hypothetical device that would have a different design to the one being claimed only in so far the ON-state resistance RDS(on) is 4% - 40% higher than the device being claimed, and the office notes that this structure shown in Hagleitner appears to be structured in many ways that are keeping the overall ON-state resistance RDS(on) down by 4%-40% compared to a hypothetical device of alternate design, specifically one with lesser contact area made between 26 or 28 down to 24, or with lesser doping in region(s) 24, or with a whole different contact scheme and for now must find the claim anticipated; the office notes however that this claim will be addressed under 35 U.S.C 103 below should the drafting be tightened up in a manner that would actually specify what this device is, not relative to all hypothetical other devices that are not it).  

As to claim 31, Hagleitner shows the device above under the alternate grounds of rejection noted above wherein the lower surface of the source is on the heterointerface (see under the alternate designations of parts above the curved part of the lower surface of the source made of 28 and the part of 24 therebelow is directly on the heterointerface), 
The lower surface of the drain is on the heterointerface (note that under the alternate designation of parts above the curved part of the lower surface of the drain made of 26 and the part of 24 therebelow is directly on the heterointerface).  


As to claim 32, Hagleitner shows the device above under the alternate grounds of rejection noted above wherein the lower surface of the source is within the heterointerface (see under the alternate designations of parts above the curved part of the lower surface of the source made of 28 and the part of 24 therebelow is directly on and within the heterointerface), 
The lower surface of the drain is within the heterointerface (note that under the alternate designation of parts above the curved part of the lower surface of the drain made of 26 and the part of 24 therebelow is directly on and within the heterointerface).  


Finally, under a second alternate designation of parts, Hagleitner shows a device in Fig. 1 comprising:
a substrate (see substrate 12; [0024]), 
a group III-N channel layer on the substrate (see channel 16 on 12; [0026]),
a group III-N barrier layer on the group III-N channel layer (see barrier of AlGaN 18 on the GaN channel layer 16; [0027]), the group III-N barrier layer comprising a higher bandgap than a bandgap of the group III-N channel layer (note AlGaN has higher bandgap than GaN due to the incorporation of Al), 
a source electrically coupled to the group III-N barrier layer (see source electrode here made of part 28; [0030] and [0032]),
a drain electrically coupled to the group III-N barrier layer (see drain electrode here made of part 26 here designated along with 24 thereunder; [0030] and [0032]), 
the source is structured and arranged to have a lower surface (see lower surface of the part 24),
the drain is structured and arranged to have a lower surface (see the lower surface of the part 24 under part 26, and note that this lower surface includes a little curled up part towards the center of the device),
wherein at least one of the source and the drain are structured and arranged with one of the following:  the lower surface of the source is on a heterointerface (note that the lower surface of 28 is “on” the heterointerface between 16 and 18, broadly speaking, although it does not directly touch it), the lower surface of the source is within the heterointerface, the lower surface of the drain is on the heterointerface and/or the lower surface of the drain is within the heterointerface (note that the lower surface of the drain as designated above as the lower surface of 26+24 inclusive of the little curved part towards the inside of the device is within the heterointerface as it directly runs through it).  

As to claim 4, Hagleitner shows the device above wherein: the group III-Nitride barrier layer includes an upper surface and a lower surface (see upper and lower surface of 18); the source is structured and arranged with one of the following:  the lower surface of the source is on the heterointerface (see lower surface of the source being broadly speaking on the heterointerface as noted above even though it isn’t directly contacting it) and/or the lower surface of the source is within the heterointerface and the drain is structured and arranged to extend vertically through the upper surface of the group III-nitride barrier layer (note the overall drain 26+24 extends vertically through the upper surface of the group III-nitride barrier layer 18), through the lower surface of the group III-Nitride barrier layer, and through an upper surface of the group III-Nitride channel layer (see the overall drain 26+24 going through the lower surface of the nitride barrier layer and through the upper surface of the channel layer 16).  

As to claim 5, Hagleitner shows the device above wherein: the drain is structured and arranged to extend vertically through the upper surface of the group III-Nitride barrier layer (note the drain being 26+left hand side 24 portion extends vertically through the upper surface of layer 18), through the group III-Nitride barrier layer (note this part also extends through 18 itself), through an upper surface of the group III-Nitride channel layer, and to the heterointerface (note this part extends through the upper surface of 16 and to the heterointerface between 18/16).  


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nuefeld et al. (“Nuefeld” US 2021/0043750 dated 01/13/2017).  
As to claim 1, Nuefeld shows a device comprising: 
a substrate (see substrate 110; [0052]); 
a group III-Nitride channel layer on the substrate (see channel layer 114 on 110; [0053]); 
a group III-Nitride barrier layer on the group III-Nitride channel layer (see barrier layer 116 on 114; [0054]), the group III-Nitride barrier layer comprising a higher bandgap than a bandgap of the group III- Nitride channel layer (note AlGaN barrier layer being higher bandgap than the GaN channel layer due to Al incorporation; [0053] and [0054]); 
a source electrically coupled to the group III-Nitride barrier layer (source 121; [0037]); 
a gate electrically coupled to the group III-Nitride barrier layer (see gate 123 coupled to 116; [0037]); and 
a drain electrically coupled to the group III-Nitride barrier layer (note drain 122; [0037]),
the source is structured and arranged to have a lower surface, and 
the drain is structured and arranged to have a lower surface, 
wherein the at least one of the source and the drain are structured and arranged with one of the following:  the lower surface of the source is on a heterointerface (note that the lower surface of the source 121 in the normal upright orientation shown in Fig. 1 is “on” the heterointerface between AlGaN material 112 and GaN material 114 as it is right above it, though not directly touching it; [0034]), the lower surface of the source is within the heterointerface, the lower surface of the drain is on the heterointerface and/or the lower surface of the drain is within the heterointerface.  


As to claim 6, Neufeld shows a device wherein:  the gate is structured and arranged to extend at least partially through the group III-Nitride barrier layer (see the gate being arranged to extend through 116 at least partially in Fig. 1).  

The office notes here another slightly different alternate designation of parts where the device is turned on its side to the left by 45 degrees such that the inner side surface of 122 towards the gate will now be considered part of the overall now v-shaped “lower” surface of 122 and will be considered to be “on” the main heterointerface between layer 114 and 116.  This will apply for claim 1 and claim 6.  

Note that Neufeld shows many other features of claims but the office will not here repeat other rejections already made to not duplicate rejections.  


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saito et al. (“Saito” US 2006/0054924 published 03/16/2006).  
As to claim 1, Saito shows a device (see Fig. 6 embodiment which has several like parts back to previous embodiments that are numbered the same and see also [0091] describing like parts between the Fig. 6 and other embodiments; note additionally here an alternate designation of parts that has Fig. 6 turned on its side by 45 degrees to the left) comprising: 
a substrate (see substrate S1; [0053] introduces the part that carries over to Fig. 6; 
a group III-Nitride channel layer on the substrate (channel 1; [0053] introduces the part that carries over); 
a group III-Nitride barrier layer on the group III-Nitride channel layer (see barrier layer 2; [0053] introduces the part that carries over), the group III-Nitride barrier layer comprising a higher bandgap than a bandgap of the group III- Nitride channel layer (note the barrier layer includes AlGaN having Al incorporated which leads to a higher bandgap than the GaN in the channel layer; [0053] discusses this and which carries over to Fig. 6); 
a source electrically coupled to the group III-Nitride barrier layer (see source 15 here designated along with 5; [0054] introduces this part and it carries over to Fig. 6 and see [0059] as well); 
a gate electrically coupled to the group III-Nitride barrier layer (note the gate 11; [0054] introduces this part and which carries over to Fig. 6); and 
a drain electrically coupled to the group III-Nitride barrier layer (see drain 16 here designated along with 6; [0054] introduces this part and it carries over to Fig. 6 and see [0059] as well), 
the source is structured an arranged to have a lower surface (note here the lower surface of 15+5 is the lowermost surface of 5 and the curved surface of 5 when in the normal orientation depicted in Fig. 6), 
and the drain is structured and arranged to have a lower surface (note that the drain 16+6 will have a lower surface that is the lowermost surface of 6 along with the curved side surface that is a part of that lower surface; note additionally in an alternate grounds of rejection the device is turned on its side 45 degrees to the left so that this inside side surface of 6 is even more considered a part of the lower surface as a whole),
wherein at least one of the source and the drain are structured and arranged with one of the following:  the lower surface of the source is on a heterointerface (note that the lower surface of the source, here including the inside curved side surface of 6 as discussed above in both the normal orientation and in the slightly turned 45 degrees left orientation is on the heterointerface between 1 and 2 when 1 is GaN and 2 is AlGaN; [0053]), the lower surface of the source is within the heterointerface, the lower surface of the drain is on the heterointerface and/or the lower surface of the drain is within the heterointerface.  

As to claim 11, Saito shows the device further comprising a field plate (see field plate 27; [0080] introduces this part and it carries over to Fig. 6; note in the alternate the office could here just use Fig. 5 instead of Fig. 6 in an alternate designation).

Note that Saito shows many other features of claims but the office will not here repeat other rejections already made to not duplicate rejections.  


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomoto et al. (“Nomoto” Nomoto, K. “Remarkable Reduction of On-Resistance by Ion Implantation in GaN/AlGaN/GaN HEMTs with Low Gate Leakage Current” IEEE Elec. Dev. Lett. Vol. 28, No. 11, 11/2007 pp. 939-941).
As to claim 1, Nomoto shows a device comprising: 
a substrate (see sapphire substrate in the lower figure 4 embodiment to which all references below will be made unless otherwise noted; section II of page 939 describes the basic setup of the embodiments); 
a group III-Nitride channel layer on the substrate (see the 2 um of GaN as channel layer on the sapphire noted above); 
a group III-Nitride barrier layer on the group III-Nitride channel layer (see the AlGaN 25 nm barrier layer on the GaN channel layer noted above), the group III-Nitride barrier layer comprising a higher bandgap than a bandgap of the group III- Nitride channel layer (note the AlGaN barrier layer incorporates Al and thus has a higher bandgap than the bandgap of the GaN channel layer); 
a source electrically coupled to the group III-Nitride barrier layer (see the source on the left hand side being a source terminal); 
a gate electrically coupled to the group III-Nitride barrier layer (note the gate coupled to the barrier); and 
a drain electrically coupled to the group III-Nitride barrier layer (see the drain on the right hand side being a drain terminal), 
the source is structured and arranged to have a lower surface, and 
the drain is structured and arranged to have a lower surface, 
wherein at least one of the source and the drain are structured and arranged with one of the following:  the lower surface of the source is on a heterointerface (note that the lower surface of the source electrode is on the heterointerface between the 2um GaN layer and the AlGaN layer of 25nm though up above it a bit such that it is not directly on the heterointerface; note additionally here an alternate grounds of rejection can be made by turning this device 45 degrees to the right and then designating the source as the source electrode+the source implant and using the normal lower surface of the source implant along with the inner side surface of the source implant that is now part of the lower surface as the lower surface of the source overall then note that it is directly on the noted heterointerface above), the lower surface of the source is within the heterointerface, the lower surface of the drain is on the heterointerface and/or the lower surface of the drain is within the heterointerface.  


As to claim 12, Nomoto shows a device wherein a structural arrangement and configuration of the source and the drain reduces ON-state resistance RDS(on) by 4% - 40% (note that the Ron of the 80keV embodiment is a reduction of around 1.6 ohm-mm out of 5.9 total ohm-mm of a comparable device or around 27%).  

Note that Nomoto shows many other features of claims but the office will not here repeat other rejections already made to not duplicate rejections.  


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parikh et al. (“Parikh” US 2003/0020092 published 01/30/2003).  
The office notes that to the extent that the applicant is trying to claim the old design of recessing the s/d to the channel/barrier interface the office will go ahead and make this additional grounds of rejection. 
Parikh shows a HEMT including: 
a substrate (11; [0028])
a group III-Nitride channel layer on the substrate (see channel layer 20 with channel 22 formed therein/at the top of; [0033]),
a group III-nitride barrier layer (layer 18; [0033]) on the group III-nitride channel layer, the group III-Nitride barrier layer comprising a higher band gap than a bandgap of the group III-Nitride channel layer, 
a source electrically coupled to the group III-Nitride barrier layer (13; [0032]), 
a gate electrically coupled to the group III-Nitride barrier layer (16; [0032]),
a drain electrically coupled to the group III-nitride barrier layer (14; [0032]), 
the source is structured and arranged to have a lower surface (see lower surface of 13),
the drain is structured and arranged to have a lower surface (see the lower surface of 14),
wherein at least one of the source and the drain are structured and arranged with one of the following:  the lower surface of the source is on a heterointerface (note that 13’s lower surface is directly on the interface of 20 and 18 where 22 is being induced as a 2DEG; [0033]), the lower surface of the source is within the heterointerface, the lower surface of the drain is on the heterointerface and/or the lower surface of the drain is within the heterointerface.  

As with the other references above the office notes that this reference shows additional limitations in other claims but will not here duplicate rejections.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagleitner et al. (“Hagleitner” US 2014/0124792 published 05/08/2014), as applied to claim 1 above, in view of Nomoto et al. (“Nomoto” Nomoto, K. “Remarkable Reduction of On-Resistance by Ion Implantation in GaN/AlGaN/GaN HEMTs with Low Gate Leakage Current” IEEE Elec. Dev. Lett. Vol. 28, No. 11, 11/2007 pp. 939-941).
As to claim 30, as noted above Hagleitner shows the device of claim 1, under the alternate designation of parts noted above along with SiC for the substrate as discussed above for claim 29, however Hagleitner is not explicit about the functionality if it were more tightly drafted, and the office will here consider the claim as if this limitation was not shown in Hagleitner.  

Nomoto shows a device wherein a structural arrangement and configuration of source and the drain that reduces ON-state resistance RDS(on) by 4% - 40% explicitly relative to other designs (note that the Ron of the 80keV embodiment is a reduction of around 1.6 ohm-mm out of 5.9 total ohm-mm of a comparable device or around 27%).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the arrangement and configuration of source and drain that reduces ON-state resistance by 4% - 40% with the motivation of ensuring a lower on-state resistance for the device leading to further improvement in their RF performance (see Introduction describing the point of lowering the overall parasitic resistances in the device in the first page).   


Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagleitner et al. (“Hagleitner” US 2014/0124792 published 05/08/2014), as applied to claim 1 above, in view of Nomoto et al. (“Nomoto” Nomoto, K. “Remarkable Reduction of On-Resistance by Ion Implantation in GaN/AlGaN/GaN HEMTs with Low Gate Leakage Current” IEEE Elec. Dev. Lett. Vol. 28, No. 11, 11/2007 pp. 939-941) as applied to claim 30 above and finally in view of Saito et al. (“Saito” US 2006/0054924 published 03/16/2006).  
As to claim 33, Hagleitner as modified by Nomoto above shows the device as related for claims 1 and 30 above, but fails to show it explicitly having a separate field plate from the gate part (it isn’t clear if the applicant intends for this to require a separate field plate from the gate part, as Hagleitner has already, so the office will treat it as not being shown here).  

Saito shows putting a field plate on a HEMT (see Saito having field plate 27; [0080] introduces this part and it carries over to Fig. 6; note Figure 5 can be used in the alternate here).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the field plate taught by Saito in Hagleitner as previously modified by Nomoto above, with the motivation of further reducing the electric field (note the motivation is discussed in 0080 for using the field plate 27).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 06/06/2022, with respect to the previous rejections under 35 U.S.C 112 have been fully considered and are persuasive.  These prior rejections of the claims have been withdrawn. 
Applicant’s arguments regarding the art rejections made in the prior action are partially persuasive and partially not persuasive.  
The applicant argues regarding Hagleitner that as the reference shows a source contact 28 formed up on the surface portion of the barrier layer 18 (and mirrored drain contact 26), that the reference does not teach or fairly disclose the newly added limitations at the end of claim 1.  The office notes however that the office must take the position that the limitation regarding the lower surface of the source being “on” a heterointerface must here said to be fairly met by the lower surface of the source electrode (and mirrored for the drain electrode).  As a. the requirement for a “source” can be fairly met by the source electrode itself (as opposed to having to include the source doped region therebelow etc.) and further b. the “on” limitation here is read broadly to cover any type of the part referred to being on the other part being referred to (that is, both the source and drain electrode are found to be “on” all the parts therebelow, including the barrier, the heterointerface, the channel layer, the substrate etc.).  For now the office must maintain that grounds of rejection.  The office notes additionally there is an alternate ground of rejection using this reference as well which must be maintained for similar reasons except in that the “on” is not really an issue as the lower curl part of the lower surface of 24 on either of source or drain side will be directly within the heterointerface between 16/18.  
The applicant argues regarding Neufeld that the reference does not teach the newly added limitations to claim 1 because the reference only teaches 121 and 122 can be formed in contact with one of the III-N layers.  The office is not even sure what the applicant is intending to argue here substantively, but perhaps the applicant is trying to rely on the heterointerface between 114 and 116 not having the lowermost surface of 121/122 (in the normal orientation of Fig. 1) be up above it or directly within it.  The office notes here that this is not persuasive because there is another heterointerface that the lowermost surface of 121 and 122 is “on” and that is the heterointerface between 112 and 114 when 112 is AlGaN and 114 is GaN.  Further, simply turning the device on its side towards the left by 45 degrees will have the “lower” surface of 122 now include the surface of 122 that is towards the gate 123 and that surface will be directly on the heterointerface between 114 and 116.  For at least these reasons the rejection must be maintained for now.  
The applicant argues regarding Saito that the reference teaches source electrode 15 and drain electrode 16 which are respectively in ohmic contact with the contact layers 5 and 6 within trenches 3 and 4 and that this would not be what the claims now recite as it is contrary thereto.  Again the office is not entirely sure what the applicant is arguing, but this does not appear to be persuasive as a. the device can be regarded as having, for instance, the source be 16+6 with a lower surface that includes the lowermost surface of 6 along with the curved inner sidewall of 6 together (either in normal orientation or with the device turned 45 degrees to the left in the alternate) and then having that lower surface on the interface between 1 and 2.  For at least these reasons the office must maintain this grounds of rejection.  Though the office notes that a combination rejection bringing in an AlGaN buffer layer for another heterointerface below layer 1 above layer S1 is possible as well and is an easy combination rejection to make.   
The applicant argues regarding Nomoto that the reference does not disclose the newly added limitations to the claim as the reference teaches a source and drain that are arranged on a layer adjacent to the SiNx layer.  Again the office is not entirely sure what the applicant is trying to argue here as it is plain to see that the source and drain electrode are up top where they are, and their lower surface(s) are “on” the heterojunction between the channel and barrier layer.  Further it is plain to see that again the device can be turned 45 degrees to the left and there will be a clear lower surface made of the previous side surface plus the normal lowermost surface that will be directly touching the heterointerface.  For these reasons this rejection must be maintained.  
The office notes that to the extent that the applicant is actually trying to draft a claim that would have the source/source electrode (or drain/drain electrode) come down to touch the heterointerface on its lowermost side surface (in normal orientation with good orientation language) directly, or at least be just above the heterointerface, or else be “within” the heterointerface (again perhaps meaning directly touching it?) then the office will note there are plenty of references to address that line of claiming as well.  See the Arulkumaran NPL reference that shows the embodiment with s/d electrodes going down to just above the heterointerface and see US 9722063 and 20030020092 showing the source and drain recess just to the heterointerface itself.  These being along with many others.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT S WITHERS/Primary Examiner, Art Unit 2891